DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of embodiment I, readable on claims 1, 2, 4, 8, 9 and 13, in the reply filed on 3/29/2021 is acknowledged.  Claims 3, 5-7, 10-12 are drawn to non-elected embodiments, thus, they are withdrawn from consideration.  New claims 14 and 15 are dependent on claim 3 and also withdrawn from consideration.
The traversal is on the ground(s) that the cited reference Koichi does not disclose the step “cleaving the wafer sequentially”.  The Applicant argues that Koichi starts from scribe scratch that is relatively longer than other scribe scratches, which is relatively easy to cleave than the shorter one.  
This is not found persuasive because in the claim, the claim language is only requiring that “starting from a cleave initiation portion that is relatively difficult to cleave”. It does not state that starting position must be more difficult to cleave than other points. Even with Applicant’s interpretation that the claim language means that the starting point is at a location that is more difficult than other cleave initiation portions, it is not stated how is one scribe scratch is considered “relatively difficult to cleave” than other scribe scratches.  There are more than one ways to quantify the difficulty of a cleaving process.  For example, difficulty of cleaving can be quantified in terms of the force applied, or in terms of the ease to hold the wafer while cleaving. So in terms of the ease to hold the wafer while cleaving, holding wafer with the scribe scratch at the middle of the wafer is easier (because there are more space to “grab” or to secure the wafer on 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relatively difficult" in claim 1 (line 13) and “relatively small” in claim 2 (line 10) is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, any level of difficulty in cleaving is considered “relatively difficult”; similarly, any level of “smallness” is considered relatively small.  This means the “cleaving the wafer sequentially” step in claims 1-2 can be done in any sequence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koichi (JPH 11-274653A) (a machine translation submitted in the IDS on 10/04/2019 has been used for compact prosecution purpose. This translation is referred to as Koichi).
Regarding claim 1, Koichi teaches a method for manufacturing semiconductor devices (method of cleaving in Figs. 2, 6-7 of Koichi), comprising: 
forming a plurality of semiconductor devices (the devices in wafer 2 in Fig. 2 of Koichi) in a first region (region where the devices are located) of a primary surface (top surface of wafer 2) of a wafer (substrate 2), the plurality of semiconductor devices being arranged along a first direction (the direction along the axis of each scribe lines 101-10n in Fig. 2) and a second direction (direction perpendicular to the axis of the scribe lines 101-10n) intersecting with the first direction; 
forming a plurality of cleave initiation portions (101-10n.  These scribe lines are labeled 111-11n in Figs. 6-7.  For the purpose of consistency, labels 101-10n are used) in a second region (peripheral region of the wafer 2 where the scribe lines 101-10n are located) of the primary surface, the second region being different from the first region (as defined), the plurality of cleave initiation portions being arranged along the second direction (as shown in Fig. 2 of Koichi), the plurality of cleave initiation portions having different levels of difficulty in being cloven (since the location of the scribe lines are different, and their lengths are different, the levels of difficulty of these scribe lines in being cloven are different), forming the plurality of cleave initiation portions includes forming a plurality of first grooves (the scribe lines 101-10n are grooves) by etching portions of the second region (the scribe lines 101-10n are etched by laser), the plurality of first grooves each extending along the first direction (as shown in Fig. 2 of Koichi); and 
cleaving the wafer sequentially (as described in [0015] of Koichi, the wafer 2 is cleaved using the scribe lines 101-10n as initiation points), using the plurality of cleave initiation portions as initiation points (as shown in Fig. 7 of Koichi), starting from a cleave initiation portion that is relatively difficult to cleave among the plurality of cleave initiation portions (as interpreted in 112b rejection above, any level of difficulty is considered relatively difficult. So this limitation is satisfied). 

Regarding claim 1, Koichi teaches a method for manufacturing semiconductor devices (conventional cleaving method in Figs. 3 and 8 of Koichi), comprising: 
forming a plurality of semiconductor devices (the devices in wafer 2 in Fig. 3 of Koichi) in a first region (region where the devices are located) of a primary surface (top surface of wafer 2) of a primary surface (top surface of wafer 2) of a wafer (substrate 2), the plurality of semiconductor devices being arranged along a first direction (the direction along the axis of each scribe lines 111-11n in Fig. 3) and a second direction (direction perpendicular to the axis of the scribe lines 111-11n) intersecting with the first direction; 
forming a plurality of cleave initiation portions (111-11n) in a second region (peripheral region of the wafer 2 where the scribe lines 111-11n are located) of the primary surface, the second region being different from the first region, the plurality of cleave initiation portions being arranged along the second direction (as shown in Fig. 3), the plurality of cleave initiation portions having different levels of difficulty in being cloven (as described in [0011] of Koichi, the variations in length and depth of the scribe lines 111-11n causes their ability to be cloven to vary), forming the plurality of cleave initiation portions includes forming a plurality of first grooves by etching portions of the second region (the scribe lines 111-11n are etched by laser), the plurality of first grooves each extending along the first direction (as shown in Fig. 3 of Koichi); and 
cleaving the wafer sequentially (as described in [0012]-[0013] of Koichi), using the plurality of cleave initiation portions as initiation points, starting from a cleave initiation portion (as shown in Fig. 8 of Koichi) that is relatively difficult (any level of difficulty is considered relatively difficult. So this limitation is satisfied) to cleave among the plurality of cleave initiation portions. 
Regarding claim 2, Koichi teaches all the limitations of the method for manufacturing semiconductor devices (conventional embodiment in Fig. 3 of Koichi) according to claim 1, and also teaches wherein 
the plurality of cleave initiation portions are the plurality of first grooves (scribe lines 111-11n in Fig. 3 of Koichi are grooves), 
at least one of first depths of the plurality of first grooves and first lengths of the plurality of first grooves are different (as shown in Fig. 3 of Koichi, the scribe lines 111-11n have lengths much greater than their depths), the first depths being length of the plurality of first grooves in a third direction perpendicular to the primary surface (this is the typical definition of depth of a groove), the first lengths being lengths of the plurality of first grooves in the first direction (as defined in claim 1 above), and 
cleaving the wafer includes cleaving the wafer sequentially, using the plurality of first grooves as initiation points, starting from a first groove at least one of the first depth and the first length of which is relatively small among the plurality of first grooves (as interpreted in 112b rejection above, any depth will meet this requirement. So this limitation is automatically satisfied). 
Regarding claim 4, Koichi teaches all the limitations of the method (conventional embodiment in Fig. 3 & 8 of Koichi) for manufacturing semiconductor devices according to claim 2, and also teaches wherein cleaving the wafer includes cleaving the wafer at a center portion (portion around the scribe line 112 as shown in Fig. 8 of Koichi, the wafer 2 is cloven at the scribe line 112 which is at the center portion of the wafer 2) of the wafer in the second direction to obtain two divided wafers (portions of wafer to the left and right of scribe line 112 in Fig. 8 of Koichi), and cleaving, at least once, the divided wafers at center portions of the divided wafers in the second direction (as described in [0011] of Koichi the left and right portions with respect to the scribe line 112 are to be cleaved). 
Regarding claim 13, Koichi teaches all the limitations of the method for manufacturing semiconductor devices according to claim 1, and also teaches wherein the plurality of semiconductor devices are each a semiconductor laser (as stated in [0001] of Koichi). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koichi, as applied to claim 1 above, and further in view of Anselm et al. (US 2015/0243558 A1) (hereinafter referred to as Anselm).
Regarding claim 8, Koichi teaches all the limitations of the method for manufacturing semiconductor devices according to claim 1, but is silent as in teaching wherein the plurality of first grooves each include a V-shaped bottom portion in a cross section orthogonal to the first direction (this cross section is a planar including the second direction). 
Anselm teaches an improve scribe etch method (Fig. 4 of Anselm). The method includes forming a mask along a scribe line (Fig. 4(b) of Anselm); etching a groove in the wafer as scribe line (Fig. 4(c) of Anselm); and cleaving the wafer along the etched groove associated with the scribe line.  The etchant selectively etches through the crystal planes of the wafer to generate a groove with V-shaped bottom portion in a cross section orthogonal to the axis of the scribe line.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the scribe lines of Koichi as according to Anselm in order to increase the precision of the cleave break (see discussion in [0011] of Koichi).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koichi, as applied to claim 1 above, and further in view of Shimizu et al. (US 2005/0196899 A1) (hereinafter referred to as Shimizu).
Regarding claim 9, Koichi teaches all the limitations of the method for manufacturing semiconductor devices according to claim 1, but is silent as in teaching wherein the plurality of cleave initiation portions are arranged to one side and an other side of the first region in the first direction, the plurality of first grooves arranged to the one side of the first region and the plurality of first grooves arranged to the other side of the first region are arranged along the first direction. 
Shimizu teaches a method of cleaving a wafer (Fig. 14A of Shimizu).  The scribe lines (17-1 to 17-4… in Fig. 14A) are formed on opposite edges of the wafers (see Fig. 14A) and guide through holes (16-1 to 16-4…) are formed at the intersections of device regions (see Fig. 14A).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the scribe lines and guide through holes as according to Shimizu in order to make the cleaving process more accurate ([0054] of Shimizu).
As incorporated, the plurality of cleave initiation portions are arranged to one side and an other side of the first region in the first direction, the plurality of first grooves arranged to the one side of the first region and the plurality of first grooves arranged to the other side of the first region are arranged along the first direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822